Title: From James Madison to John Armstrong, [6 July 1814]
From: Madison, James
To: Armstrong, John


        
          [6 July 1814]
        
        Noted to the Secy. of War. July 6. 1814 on the reported plan for 90 odd thousd. Milit[i]a.
        The reference to the Military Districts as places of service is liable to two remarks the one that the reference is in some respects too vague, the other that in other respects, they are too restrictive. Distr: No. 1. illustrates both Remarks, the first by its great extent & numerous objects the second by the vicinity of New port & Providence in another District which can receive support more readily from Massts. than from Connecticut which makes part of the same District with Rh: Id.
        It will be better to intimate to the State Exs. ⟨the⟩ ⟨ex⟩pediency, of having regard, in the designations of the Militia, and the places of Rendevouz [sic], to the points within or in the neigbourhood [sic] of, their respective States, the importance or exposure of which will be most likely to attract the views of the Enemy.
        Will it not be useful also to make the places of Rendevous & the portions of militia respectively allotted to them, changeable on applications to that effect from the Officers commanding in the Military Districts: to whom this arrangement will of course be communicated.
      